MEMORANDUM **
Nelvin Garcia-Calderon appeals his guilty-plea conviction and 63-month sentence for illegal re-entry after deportation, in violation of 8 U.S.C. §§ 1326(a), (b)(2).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Garcia-Calderon has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Garcia-Calderon has not filed a pro se supplemental brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.1

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. All pending motions are denied.